DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/26/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it does not include a copy of the translation if a written English-language translation of a non-English-language document (i.e. cited Non-Patent Literature) as required per MPEP §1.98(a)(3)(ii).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-16, the claims are rejected as lacking adequate written descriptive support for the broad system  and method encompassed by the claim language.  Applicant has not adequately described the claimed invention because the specification fails to provide adequate written descriptive support of the relationship of the variables for generating calibration data.  How and in what manner a calculated position of a calibration point in the work machine is acquired by calculating a position of the calibration point from the position of the receiver (i.e. claims 1 and 9).  How and in what manner a calibration is selected and calculated (i.e. claims 1 and 9).  How and in what manner an actual position of the calibration point is acquired.  Is it acquired from data transmitted from some sources or by visual / position sensor? (i.e. claims 1 and 9).  How and what manner comparing the actual position with the calculated position of the calibration point results in generating calibration data (i.e. claims 1 and 9).  How and what manner a representative value is derived from a plurality of positions of the receiver acquired (i.e. claims 3 and 11).  Applicant fails to give any guidance as to which variables to use, how they correlate or relate to one another, or how they are ranked in priority to generate calibration data necessary such that practice of the invention could be made by one having ordinary skill in the art at the time the invention was filed.  Applicant's disclosure is a laundry list of abstract variables and a result, without specifically providing any specific concrete disclosure as to how to combine the variables to produce the result claimed.
It is pure speculation on the part of the Examiner to presume that applicant has a working embodiment of the claimed invention based on the disclosure as filed.  While Applicant has disclosed some variables to be used in implementing the claimed invention, Applicant has not adequately provided with disclosure of how the variables are defined, weighted, and combined to execute and produce the claimed invention.
A written descriptive support for a claimed invention is adequate where the disclosure specifies “relevant identifying characteristics,” such as “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.”  Enzo Biochem, Inc. v. GenProbe Inc., , 323 F.3d 956, 964 (Fed. Cir. 2002).  However, that is not a case here.  “[P]roof of a reduction to practice, absent an adequate description in the specification of what is reduced to practice, does not serve to describe or identify the invention for purposes of [the written description requirement].”  Enzo, 323 F.3d at 969.

Allowable Subject Matter
Claims 1-16 are allowed over prior art.  However, 35 USC 112(a) rejection must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2022/0389687 discloses a method and a system for calibrating a parameter used for calculating the position of a predetermined portion from a reference position of a work machine, in a work machine that includes the predetermined portion.   A first process acquires a true value of the position of a predetermined portion.  A second process acquires a reference position of a work machine.  A third process determines a plurality of correction candidate values of a parameter.  The correction candidate values are used so that a calculation value of the position of the predetermined portion calculated based on the parameter from the reference position matches the true value.  A fourth process calculates an assessment value indicative of the difference between the true value and a calculation value for each of plurality of correction candidate values.  A fifth process determines a confirmation correction value of the parameter from among the plurality of correction candidate values based on the assessment value.
US 2022/0081879 discloses a work machine includes a vehicle body and a work implement attached to the vehicle body.  A system calibrates the work machine by using an external measurement apparatus.  The system includes an attitude sensor, a positional sensor attached to the vehicle body, a storage device, an input device and a processor.  The attitude sensor outputs attitude data indicative of an attitude of the vehicle body.  The storage device stores machine data indicative of a position of the positional sensor in a vehicle body coordinate system.  The input device receives an input of calibration data including a position of a predetermined measurement point on the work machine measured by the external measurement apparatus, and a position of the positional sensor measured by the external measurement apparatus.  The processor calibrates the machine data based on the calibration data and the attitude data.
US 2022/0026587 discloses a coordinate conversion system including a controller that converts geographic-coordinate-system coordinates of a certain point into site-coordinate-system coordinates includes: an image-capturing device that captures an image of a reference point; and a GNSS antenna that receives a navigation signal.  The controller calculates geographic-coordinate-system coordinates of the image-capturing device on the basis of the navigation signal received at the GNSS antenna, and a distance between the image-capturing device and the GNSS antenna; calculates a distance and direction from the image-capturing device to the reference point by performing image processing on the image of the reference point captured by the image-capturing device; calculates the geographic-coordinate-system coordinates of the reference point on the basis of the calculated distance and direction from the image-capturing device to the reference point, and the calculated geographic-coordinate-system coordinates of the image-capturing device; and calibrates the coordinate conversion parameter on the basis of the calculated geographic-coordinate-system coordinates of the reference point, and the site-coordinate-system coordinates of the reference point.
US 2021/0293972 discloses a positioning calibration controller for measuring and calibrating the configuration dimensions of a construction working machine having an machine body including a first surveying device for surveying the position coordinates and a movable working tool including one or more angle detecting devices, wherein the positioning calibration method and the positioning calibration controller of the construction working machine having the feature of specifying the configuration dimensions and the configuration positions of the movable business tool by the position measurement data and the angle data detected by the angle detecting device by measuring the position coordinates of the plurality of posture positions of the movable business tool by a second surveying device.
US 10,968,607 discloses a calibration device of a work machine, a work machine, and a calibration method of a work machine.  When correcting an error caused by deviation of an attitude detection device with respect to a work machine including a swing body which swings, a working implement being attached to the swing body, the attitude detection device outputting an attitude of the work machine, the error is corrected by using a first position which is a position of a part of the work machine when the work machine is in a first attitude and a second position which is a position of the part when the work machine is in a second attitude.
US 9,617,717 discloses a construction machine control system controls a construction machine including a traveling device, a work machine having a working tool, and a swing structure to which the work machine is attached and which is attached to the traveling device to swing with respect to the traveling device.  The construction machine control system includes a position detection device that detects a first position which is a position of a partial portion of the construction machine and outputs the first position as first position information; a state detection device that detects and outputs operation information indicating an operation of the construction machine; and a processing device that calculates a second position corresponding to the position of the partial portion using the first position information and the operation information and calculates a position of at least a partial portion of the work machine using second position information.
US 9,481,984 discloses a calibration device for a work machine includes: a working equipment parameter acquiring unit acquiring working equipment parameters of members of first and second actuation units; a measurement value acquiring unit acquiring respective measurement values of the work machine body and first and second actuation units measured by an external measurement device; a first calibration unit calibrating the parameter related to the member of the first actuation unit acquired by the acquiring unit based on the measurement value of the first actuation unit acquired by the acquiring unit; and a second calibration unit calibrating the working equipment parameter of the member of the second actuation unit based on the working equipment parameter of the first actuation unit calibrated by the first calibration unit and the respective measurement values of the reference points of the work machine body and first and second actuation units acquired by the acquiring unit.
US 8,843,279 discloses an apparatus, method and sensor apparatus for determining a spatial positioning of loading equipment.  The loading equipment has an operating implement for loading a payload, the operating implement being coupled to a support for movement relative to the support.  The apparatus includes an orientation sensor disposed on the support and being operable to produce an orientation signal representing an orientation of the support.  The apparatus also includes a displacement sensor operable to produce a displacement signal representing a displacement of the operating implement relative to the support.  The apparatus further includes a processor circuit operably configured to receive the orientation signal and the displacement signal, use a kinematic model of the loading equipment to compute a spatial positioning of the loading equipment, and produce an output signal representing the spatial positioning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646